DISSENTING OPINION OF
JUDGE WAGNER.
The judgment which was given in evidence, and upon which *78this suit was founded, stated clearly that the defendant was personally served with notice, and appeared and defended by attorney. The defenses that are now set up to that judgment resolve themselves into two points, namely: that the defendant was not served with process, and that the judgment was obtained by fraud. It may he here remarked that the plea of fraud was denied, and no evidence given or offered to show that any existed; unless the allegation that judgment was rendered without the service of process on defendant is to be construed into a fraudulent obtaining of it. That the Circuit Court of Mississippi, in which the judgment was rendered, was a court of competent jurisdiction, is not disputed. The question, then is, will the defendant be permitted to contradict the record and deny notice, when it is expressly averred therein that he had such ? I had supposed that, since the decision in the case of Warren v. Lusk, 16 Mo. 102, the question was conclusively settled and at rest in this State. The profession have been of that opinion, and the subsequent cases have followed it. That was an action upon a judgment rendered in Illinois, and Lusk defended upon the ground that he was not served with original process in the cause and never appeared thereto, and did not authorize any attorney to appear in his behalf. The record stated that Lusk appeared by his attorney .and filed a demurrer, which being afterwards withdrawn, a decree was rendered against him pro confesso.
There was no recital in the judgment that Lusk Was served with process, but simply an appearance by attorney; and yet, after the most exhaustive argument by counsel, and mature deliberation by the court, it was held that, under the act of Congress, where it appeared from the face of the record that the defendant appeared by his attorney, evidence to show that the attorney had no authority to appear was not admissible. Here the case is stronger; the record avers the service of notice as well as an appearance by attorney, and if “full faith and credit” is to be. given to it, I cannot easily see how a party can be allowed directly to deny it in the courts of this State. If its verity can be contradicted by a simple allegation of its falsity, it seems to me that the constitutional provision is destroyed. That there *79are cases which allow such a line of defense, I am fully aware, but I think the rule adopted by this court in its previous decisions contains the true principle and should be adhered to.
Mr. Bigelow, in his' recent treatise on estoppel, speaks of Warren v. Lusk as one of the cases in which the constitutional provision and act of Congress in relation to the judgments of sister States have been faithfully followed. (Bigel. Estop. 145.)
The jurisdiction of the court rendering the judgment may always be inquired into, and if no proper notice was served so as to subject the parties to the jurisdiction of the court, that will be a causo for impeaching the record.
Thus, in the case of D’Arcy v. Ketchum (11 How. U. S., 165), it appeared that a judgment had been rendered in the State of New York in favor of Ketchum against Gossip & D’Arcy, upon a partnership note of theirs. There was personal service on Gossip, and no service on D’Arcy, who was an inhabitant of Louisiana. Judgment was rendered against D’Arcy, in accordance with a New York statute, which provided that where joint' debtors were sued, and one of them brought into court, judgment should go against the others in like manner as if they were served with process, the service of process on one being regarded as constructive service upon the rest. An action upon this judgment was brought in the Circuit Court of the United States against D’Arcy. The court held that under the act of May 26, .1790, the record was entitled to full faith and credit, and gave judgment accordingly. This judgment of the Circuit Court was reversed in the Supreme Court on appeal, where it was held that the courts of New York acquired no jurisdiction over D’Arcy, and that, not being a citizen or inhabitant of that State, he could not be affected by laws to which he was not amenable. But the record in that case did not show that any process had been served upon D’Arcy.
See also upon this subject Latimer v. The Union Pacific Railway (43 Mo. 105), where we held that a State, by its Legislature, could not grant jurisdiction to its courts over persons or property not within its territory.
But these were cases of constructive or simulated notice, and the impeachment of the judgments did not involve a contradiction of *80tbe recitals or averments in tbe record. If tbe record states that personal process was bad, it imports absolute verity, and it cannot be averred against.
This question was recently reviewed in tbe Supreme Court of tbe United States, and tbe authorities commented on. One of tbe defences set up to tbe judgment in controversy was that it was procured and obtained by fraud, but that defense was held bad. Fraud can be pleaded only where tbe merits of tbe action are open to controversy. And tbe court held unanimously that, subject to tbe qualification that they are open to inquiry as to tbe jurisdiction of tbe court which gave them and as to notice to tbe defendant, tbe judgment of a State court, not reversed by a. superior court having jurisdiction, nor set aside by a direct proceeding in chancery, is conclusive in tbe courts of all tbe'other States where tbe subject-matter of tbe controversy is tbe same. (Christmas v. Russell, 5 Wall. 290.)
Tbe Supreme Court of tbe United States is tbe legitimate tribunal to definitely and finally construe tbe national constitution and tbe acts of Congress, and I am content to abide by its judgment. Tbe established rule is that so long as tbe judgment remains in force it is of itself conclusive of tbe right of tbe plaintiff to tbe thing adjudged in bis favor, and it can only be reversed, set aside or impeached by a proceeding in tbe jurisdiction where it was rendered. Strangers may show that it is fraudulent, but parties and privies are conclusively bound.
For tbe foregoing reasons I dissent from tbe conclusions arrived at by tbe majority of tbe court.